DETAILED ACTION
1.       The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


INFORMATION DISCLOSURE STATEMENT
2. 	The Information Disclosure Statement submitted 6/8/2021 is acknowledged. 

Claim Rejections- 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-11 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the term “higher fatty acid” and the term “higher” is a subjective term thus it is not clear what constitutes a higher fatty acid. The dependent claims have been included because they do not cure the deficiencies of claim 1. For the purpose of examination, the Examiner is interpreting higher to mean fatty acids a having carbon chain length of 12 or more. 
Claim 8 recites “paste-like” oil and the term “like” renders the claim indefinite because it is unclear what constitutes a “paste-like” oil.

Claim Rejections- 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Pottie et al. (US 2017/0360666) in view of Le Bras et al. (US Patent 6,132,742) and Constantine et al. (US 20220071890) as evidenced by FLORAESTERS®30. 
	Pottie et al. (US 2017/0360666) (hereinafter Pottie et al.) disclose lipsticks that contain Plandool-G (bis-behenyl/isostearyl/phytosteryl dimer dilinoleyl dimer dilinoleate), waxes such as candelilla or carnauba, and jojoba esters (floraesters 30). The instant specification states that floraesters 30 (Example B-26 Lipstick on page 19). Floraesters 30 has a melting point of 47-51°C as evidenced by FLORAESTERS®30. Pottie et al. disclose esters of fatty acids can be included such as linoleic, linolenic and stearic acid (i.e., higher fatty acids) (para 0119). 
	Pottie et al. does not disclose japan wax (sumac).
	Le Bras et al. (US Patent 6,132,742) (hereinafter Le Bras et al. disclose lip compositions where the waxes having melting point above 55°C include vegetable waxes such as carnauba, candelilla and japan waxes (col. 2, lines 14-30). Le Bras et al. teach inclusion of hydrogenated castor oil in amounts of 10-90 % which overlaps with the claimed  8-20 %.
Constantine et al. (US 20220071890) (hereinafter Constantine et al.) disclose that carnauba wax provides a glossy sheen to the cosmetic product whilst Japan wax has a mattifying effect (para 0069).  
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention to substitute candelilla or carnauba for japan waxes. One would have been motivated to do so to provide for a mattifying effect to the cosmetic product. 


5.	Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Pottie et al. (US 2017/0360666) in view of Le Bras et al. (US Patent 6,132,742) and Constantine et al. (US 20220071890) as evidenced by FLORAESTERS®30.  as applied to claims 1-2, 6 and 8  above, and further in view of Malvezin (US 20220133602).
The modified Pottie et al. has been discussed supra and does not disclose the sum of component A (partially hydrogenated jojoba ester) and D (dimer acid ester)  is 4  to 10 % by mass based on a total amount of the oil stick-shaped cosmetic. 
	Malvezin (US20220133602) (hereinafter Malvezin) disclose solid cosmetics that include pasty compounds that include esters such as Plandool-G (bis-behenyl/isostearyl/phytostearyl dimer dilinoleyl dimer diinoleate) (para 0071-0083). The total amount of pasty compounds are between 1-40 % by weight. The wax component can be Floraesters 60 (para 0100 and 0108). The wax is present from 7-8 % (para 0115). These amounts provide for amounts that overlap with 4-10 % having combined wax (floraester) and pasty compounds (Plandool-G as dimer acid ester). The compositions allow for 1 % pasty compound and 7 or 8 % wax having a combined total of 8 or 9 % wax and pasty compound.  Absent any evidence of criticality, it would have been prima facie obvious to one of ordinary skill in the art to select any amount of pasty compound and wax as taught in Malvezin for the intended use (pasty compound or wax) for use in lipsticks. In  the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). 

6.	Claims 1, 4 and 9  are rejected under 35 U.S.C. 103 as being unpatentable over Pottie et al. (US 2017/0360666) in view of Le Bras et al. (US Patent 6,132,742) and Constantine et al. (US 20220071890) as evidenced by FLORAESTERS®30.  as applied to claims 1-2, 6 and 8  above, and further in view of Tamura et al. (U.S. Patent 8,580,284).
The modified Pottie et al. has been discussed supra and does not disclose the mass ratio between component A (partially hydrogenated jojoba esters) and D (dimer acid ester) is from 1/6 to 1/1. 
Tamura et al. (U.S. Patent 8,580,284) (hereinafter Tamura et al.) disclose oil-based cosmetic compositions that contain one or more ester oils as component B (col. 5, lines 12-19). The ester oils are preferably 10-80 % of the composition and include jojoba oils. Component C is hydrocarbon oil where the amounts include from 5-60 % (col. 5, lines 33-55). The oil-based cosmetic may also contain one or more pasty oil solutions D  which include dimer acid esters (col. 6, lines 1-30). The dimer acid ester may be Plandool-G (col. 6, line 21). The amount of component D (e.g. Dimer acid ester) can be present from 0.5-50 % (col. 7 lines 1-6) . Tamura et al. disclose that the ratio of B (ester oils that include jojoba)  to D (dimer acid ester) are preferably from 0.2 to 160 in terms of good spread upon application and high luster after application (col. 7, lines 7-14). Absent any evidence of criticality, it would have been prima facie obvious to one of ordinary skill in the art to have the mass ratio between component A (partially hydrogenated jojoba esters) and D (dimer acid ester) is from 1/6 to 1/1 as taught in Tamura. One would have been motivated to do so for the purpose of providing a cosmetic with good spread on application and high luster after application. 

7.	Claims 1, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Pottie et al. (US 2017/0360666) in view of Le Bras et al. (US Patent 6,132,742) and Constantine et al. (US 20220071890) as evidenced by FLORAESTERS®30.  as applied to claims 1-2, 6 and 8  above, and further in view of Togashi e al. (US 2018/0140512).
The modified Pottie et al. does not disclose a powder component form 35-65 % by mass based on a total amount of the oil-stick shaped cosmetic. 
Togashi e al. (US 2018/0140512) (hereinafter Togashi et al.) disclose oil cosmetics such as lipsticks that include powder components. The powder component can be present from 5-65 % (paras 0016-0035). The coated powders described have excellent adhesiveness when applied to skin, and therefore, it is possible to improve makeup sustainability (para 0033). Togashi et al. disclose higher fatty acids such as stearic and teach hydrogenated castor oils (para 0038). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention to include a powder component in overlapping amounts as taught by Togashi et al. in the lipsticks of Pottie. One would have been motivated to do so to provide a cosmetic that has excellent adhesiveness when applied to skin and for improving makeup sustainability.

8.	Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
CORRESPONDENCE
9.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to Danah Al-awadi whose telephone number is (571) 270-7668.  The examiner can normally be reached on 9:00 am - 6:00 pm; M-F (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Danah Al-Awadi/                                                                            
Primary Examiner, Art Unit 1615